COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 15, 2014
                              No. 10-15-00284-CV
                  CHARLES H. SMITH, M.D. AND CARDIOVASCULAR 
                           SURGERY OF BRAZOS VALLEY
                                      v.
                       JAMES MEADOWS AND CYNTHIA MEADOWS
                                       
                                       
                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 14-002596-CV-361
                                       
--------------------------------------------------------------------------------
JUDGMENT

	Charles H. Smith, M.D. and Cardiovascular Surgery of Brazos Valley's motion to dismiss the appeal was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the appeal is dismissed.  
	There being no agreement of the parties as to costs, it is further ordered that costs of this appeal are taxed against Charles H. Smith, M.D. and Cardiovascular Surgery of Brazos Valley, jointly and severally.
A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

			By: ___________________________
				Nita Whitener, Deputy Clerk